Case 2:14-cv-00195-WHA-CSC Document 33 Filed 05/01/19 Page 1 of 1




                   Court Name: U S DISTRICT COURT - AL/M
                   Division: 2
                   Receipt Number: 4502053408
                   Cashier ID: bhill
                   Transaction Date: 05/01/2019
                   Payer Name: FOUNTAIN CORRECTIONAL CENTER

                   PLRA CIVIL FILING FEE
                    For: ANTHONY L MARBURY
                    Case/Party: D-ALM-2-14-CV-000195-001
                    Amount:        $11.20

                   CHECK
                    Check/MeneY Order Nom: 1089
                    Amt TeOdered: $11,20

                   Total Due:      $11.20
                   Total Tendered: $11.20
                   Change Amt:     $0.00
